 



Exhibit 10.1
THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated the 22nd day of
January 2007 and effective the 1st day of January 2007 (the “Agreement”), is
entered into by and between HEALTH CARE REIT, INC., a Delaware corporation, (the
“Corporation”), and GEORGE L. CHAPMAN (the “Executive”).
     WHEREAS, the Corporation and the Executive entered into an Employment
Agreement, effective January 1, 1997, which Employment Agreement was amended and
restated, effective January 1, 2000, and further amended and restated, effective
January 1, 2004;
     WHEREAS, the Compensation Committee of the Corporation’s Board of Directors
has approved a special retention and incentive award for the Executive and has
also approved certain modifications to the terms of such amended and restated
employment agreement; and
     WHEREAS, the Corporation wishes to assure itself of the services of the
Executive for the period provided in this Agreement, including the Executive’s
participation in the selection, evaluation and development of a successor to the
Executive, and the Executive is willing to serve in the employ of the
Corporation for such period upon the terms and conditions set forth in this
Agreement.
     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the parties, intending to be legally bound, hereby agree as follows:
     1. EMPLOYMENT
          The Corporation hereby agrees to employ the Executive as the
Corporation’s Chairman and Chief Executive Officer, upon the terms and
conditions herein contained, and the Executive hereby agrees to accept such
employment and to serve as the Corporation’s Chairman and Chief Executive
Officer, and to perform the duties and functions customarily performed by the
Chairman and Chief Executive Officer of a publicly traded corporation (including
participating in the selection, evaluation and development of the Executive’s
successor).
          In such capacities, the Executive shall report only to the
Corporation’s Board of Directors, and shall have the powers and responsibilities
set forth in Article IV of the Corporation’s By-Laws as well as such additional
powers and responsibilities consistent with his position as the Board of
Directors may assign to him.
          Throughout the Term (defined below) of this Agreement, the Executive
shall devote his best efforts and all of his business time and services to the
business and affairs of the Corporation.

Page 1 of 13



--------------------------------------------------------------------------------



 



     2. TERM OF AGREEMENT
          The term of employment under this Agreement shall expire on
January 31, 2010 (the “Three Year Term”). Executive shall have the option to
extend this Agreement for an additional year (the “Option”) by providing the
Corporation with written notice of his intention to extend the Agreement at
least six (6) months prior to the expiration of the Three Year Term. The “Three
Year Term,” as it may be extended by the “Option,” is sometimes referred to
herein as the “Term.”
          The Corporation shall be entitled to terminate this Agreement
immediately for any reason subject to the continuing obligations of the
Corporation under this Agreement.
     3. SALARY AND BONUS
          The Executive shall receive a base salary during the Term of this
Agreement at a rate of not less than $570,000.00 per annum for 2007, and at a
rate of not less than $570,000.00 per annum for subsequent years. All amounts
shall be payable in substantially equal semi-monthly installments. During the
Term, the Compensation Committee of the Board shall consult with the Executive
and review the Executive’s base salary at annual intervals, and may adjust the
Executive’s annual base salary from time to time as the Committee deems to be
appropriate.
          The Executive shall also be eligible to receive a bonus from the
Corporation each year during the Term of this Agreement, with the actual amount
of such bonus to be determined by the Compensation Committee of the
Corporation’s Board, using such performance measures as the Committee deems to
be appropriate.
     4. ADDITIONAL COMPENSATION AND BENEFITS
          The Executive shall receive the following additional compensation and
welfare and fringe benefits:
          (a) Stock Options and Other Long-Term Incentives. The Executive has
been granted nonstatutory stock options and shares of restricted stock pursuant
to the terms of the Corporation’s 2005 Long-Term Incentive Plan (the “Plan”).
During the Term of the Agreement, any additional stock options, restricted stock
or other awards under the Plan shall be at the discretion of the Corporation’s
Board.
          (b) Disability Insurance. During the Term of this Agreement, the
Corporation shall maintain a disability insurance policy on the Executive with
the maximum aggregate annual benefit commercially available to the Corporation,
up to a maximum of sixty percent (60%) of his annual base salary. The
Corporation shall provide at its expense all supplemental disability coverage
needed to provide this aggregate benefit. The Executive will submit to such
medical examination and supply such information as is necessary for the
Corporation to obtain such insurance coverage.

Page 2 of 13



--------------------------------------------------------------------------------



 



          (c) Health Insurance. During the Term of this Agreement, the
Corporation shall provide the Executive and his dependents with health insurance
coverage no less favorable than that from time to time made available to other
key employees.
          (d) Business Clubs. During the Term of this Agreement, the Corporation
shall pay all initiation fees and dues charged by up to two (2) dining clubs,
country clubs, athletic clubs, or similar organizations of which the Executive
is a member or desires to become a member.
          (e) Conferences. During the Term of this Agreement, the Corporation
shall pay for the Executive and his wife to attend up to three
(3) business-related conferences, conventions or seminars within the continental
United States each year during the Term of this Agreement, including
registration fees, travel expenses and reasonable hotel and meal allowances.
          (f) Vacation. During the Term of this Agreement, the Executive shall
be entitled to up to five (5) weeks of vacation during each year during the Term
of this Agreement and any extensions thereof, prorated for partial years.
          (g) Medical Examinations. During the Term of this Agreement, the
Corporation shall pay or reimburse the Executive for the cost of a physical
examination by a physician acceptable to the Executive in alternate years.
          (h) Business Expenses. During the Term of this Agreement, the
Corporation shall reimburse the Executive for all reasonable expenses he incurs
in promoting the Corporation’s business, including expenses for travel and
similar items, upon presentation by the Executive from time to time of an
itemized account of such expenditures.
          In addition to the benefits provided pursuant to the preceding
paragraphs of this Section 4, the Executive shall be eligible, during the Term,
to participate in such other executive compensation and retirement plans of the
Corporation as are applicable generally to other officers. The Executive shall
be eligible during the Term to participate in the Corporation’s supplemental
executive retirement plan, in such other retirement plans of the Corporation as
are applicable generally to other officers, and welfare benefit plans, programs,
practices and policies of the Corporation as are generally applicable to other
key employees, unless such participation would duplicate, directly or
indirectly, benefits already accorded to the Executive.
     5. SPECIAL RETENTION AND INCENTIVE AWARD
          In addition to the salary, bonus, additional compensation, benefits
and any other compensation, awards or benefits that have been or may be granted
to the Executive, the Executive is eligible for a special retention and
incentive award (the “Special Award”) of up to 120,000 shares of the
Corporation’s common stock, par value $1.00 per share (the “Shares), subject to
the terms described below. On the date this Agreement is entered into, 60,000 of
the Shares shall be granted to the Executive as restricted shares (the
“Restricted Shares”) and 60,000 of the Shares shall be granted to the Executive
in performance awards (the “Performance Award Shares”), all pursuant to the
terms of the Plan (the Restricted Shares and the Performance Award Shares are
sometimes referred to collectively herein as the “Shares”). Except as provided
in

Page 3 of 13



--------------------------------------------------------------------------------



 



Section 6 herein, the Shares will vest and have dividend treatment as follows:
          (a) The 60,000 Restricted Shares shall vest at the end of the Three
Year Term, subject to the Executive’s continued employment for the Three Year
Term. The Executive will be entitled to current receipt of dividends on the
60,000 Restricted Shares.
          (b) The 60,000 Performance Award Shares shall be paid in shares of
common stock at the end of the Three Year Term, subject to the Executive’s
continued employment for the Three Year Term, if the Board of Directors has
determined that the Corporation’s strategic plan of diversifying into new
markets such as senior housing, medical office building, hospital facilities or
other areas as specified by the Board has been implemented successfully. The
Executive shall be granted dividend equivalent rights (“DERs”) on the 60,000
Performance Award Shares. The DER payments on 30,000 of the Performance Award
Shares will be paid as dividends are declared on shares of common stock. The DER
payments on the remaining 30,000 Performance Award Shares will accrue as
dividends are declared on shares of common stock, be deemed reinvested in
additional common shares and will be paid in such additional shares if and when
the underlying Performance Award Shares are earned.
     6. PAYMENTS UPON TERMINATION
          (a) Involuntary Termination. If the Executive’s employment is
terminated by the Corporation during the Term of this Agreement, the Executive
shall be entitled to receive his base salary accrued through the date of
termination, any accrued but unpaid vacation pay, plus any bonuses earned but
unpaid with respect to fiscal years or other periods preceding the termination
date. The Executive shall also receive any nonforfeitable benefits payable to
him under the terms of any deferred compensation, incentive or other benefit
plans maintained by the Corporation, payable in accordance with the terms of the
applicable plan.
          If the termination is not a termination for Cause, as described in
paragraph (c), a voluntary termination by the Executive as described in
paragraph (d), or a result of the Executive’s death or disability, then the
Corporation shall also be obligated to make a series of monthly severance
payments to the Executive for each month during the remaining Term of this
Agreement, but not less than twenty-four (24) months. Each monthly payment shall
be equal to one-twelfth (1/12th) of the sum of (i) the Executive’s annual base
salary, as in effect on the date of termination, and (ii) the greater of (A) the
average of the annual bonuses paid to the Executive for the last two (2) fiscal
years preceding the termination date or (B) a minimum bonus equal to one hundred
percent (100%) of his annual base salary. If the Executive obtains a replacement
position with any new employer (including a position as an officer, employee,
consultant, or agent, or self-employment as a partner or sole proprietor), the
payments shall be reduced by all amounts the Executive receives as compensation
for services performed during such period. The Executive shall be under no duty
to mitigate the amounts owed to him under this paragraph (a) by seeking such a
replacement position.
          In addition, if the termination is not a termination for Cause as
described in paragraph (c), a voluntary termination by the Executive as
described in paragraph (d), or a result of the Executive’s death or disability,
then:

Page 4 of 13



--------------------------------------------------------------------------------



 



     (i) The 60,000 Restricted Shares granted to the Executive pursuant to
Section 5(a) shall become vested and 30,000 of the Performance Award Shares
granted to the Executive pursuant to Section 5(b) shall become earned and
payable. The remaining 30,000 Performance Award Shares granted to the Executive
pursuant to Section 5(b) may become earned and payable to the extent the Board
determines that the goals specified in Section 5(b) have been attained;
     (ii) Any stock options, restricted stock (except for the Shares granted
pursuant to the Special Award which Shares are treated in Section 6(a)(i)) or
other awards granted to the Executive under any deferred compensation, incentive
or other benefit plan maintained by the Corporation shall become fully vested
and earned and payable and, in the case of stock options, exercisable in full;
     (iii) The Executive shall be provided continued coverage at the
Corporation’s expense under any life, health and disability insurance programs
maintained by the Corporation in which the Executive participated at the time of
his termination for the remaining Term of the Agreement (but not less than
twelve (12) months), or until, if earlier, the date the Executive obtains
comparable coverage under benefit plans maintained by a new employer; and
     (iv) The Executive may elect, by delivering written notice to the
Corporation within thirty (30) days following such termination of his
employment, to receive from the Corporation a lump sum severance payment in lieu
of the monthly severance payments described in Section 6(a) in an amount equal
to the present value of such payments. Such present value shall be calculated
using a discount rate equal to the interest rate on 90-day Treasury bills, as
reported in the Wall Street Journal (or similar publication) for the date the
election is received by the Corporation. The Corporation shall deliver the
payment to the Executive, in the form of a bank cashier’s check, within ten
(10) business days following the date on which the Corporation receives written
notice of the Executive’s election.
          (b) Disability. The Corporation shall be entitled to terminate this
Agreement, if the Board determines that the Executive has been unable to attend
to his duties for at least ninety (90) days because of a medically diagnosable
physical or mental condition, and has received a written opinion from a
physician acceptable to the Board that such condition prevents the Executive
from resuming full performance of his duties and is likely to continue for an
indefinite period. Upon such termination, the Executive shall be entitled to
receive his base salary accrued through the date of termination, any accrued but
unpaid vacation pay, plus any bonuses earned but unpaid with respect to fiscal
years or other periods preceding the termination date. In addition, the
Corporation shall make a series of monthly disability payments to Executive,
each equal to one-twelfth (1/12th) of the sum of (i) his annual base salary, as
in effect at the time Executive became permanently disabled, and (ii) the
greater of (A) the average of the annual bonuses paid to the Executive for the
last two (2) fiscal years preceding the date of disability or (B) a minimum
bonus equal to one hundred percent (100%) of the Executive’s annual base salary.
Payment of such disability benefit shall commence with the month following the
date of the termination by reason of permanent disability and continue each
month for the remaining Term of this Agreement (but not less than twenty-four
(24) months), but shall terminate at an earlier date if the Executive returns to
active

Page 5 of 13



--------------------------------------------------------------------------------



 



employment, either with the Corporation or otherwise. Any amounts payable under
this Section 6(b) shall be reduced by any amounts paid to the Executive under
any long-term disability plan or other disability program or insurance policies
maintained or provided by the Corporation. Upon termination due to a disability,
all stock options, restricted stock or other awards held by the Executive under
any deferred compensation, incentive or other benefit plan maintained by the
Corporation, including the Special Award, shall become fully vested or earned
and payable, as the case may be, and in the case of stock options, exercisable
in full in accordance with the terms of the applicable plan or plans.
          (c) Termination for Cause. If the Executive’s employment is terminated
by the Corporation for Cause, the amount the Executive shall be entitled to
receive from the Corporation shall be limited to his base salary accrued through
the date of termination, any accrued but unpaid vacation pay, plus any bonuses
earned but unpaid with respect to the fiscal year of the Corporation most
recently ended, and any nonforfeitable benefits payable to the Executive under
the terms of deferred compensation, incentive or other benefit plans maintained
by the Corporation. Also, if the Executive’s employment is terminated by the
Corporation for Cause, all unvested or unearned Shares, as the case may be,
granted pursuant to the Special Award shall be forfeited.
          For purposes of this Agreement, the term “Cause” shall be limited to
(i) action by the Executive involving willful disloyalty to the Corporation,
such as embezzlement, fraud, misappropriation of corporate assets or a breach of
the covenants set forth in Sections 10 and 11 below; or (ii) the Executive being
convicted of a felony; or (iii) the Executive being convicted of any lesser
crime or offense committed in connection with the performance of his duties
hereunder or involving moral turpitude; or (iv) the intentional and willful
failure by the Executive to substantially perform his duties hereunder as
directed by the Board (other than any such failure resulting from the
Executive’s incapacity due to physical or mental disability) after a demand for
substantial performance is made on the Executive by the Board of Directors.
          (d) Voluntary Termination by the Executive. If the Executive resigns
or otherwise voluntarily terminates his employment before the end of the Term of
this Agreement (other than in connection with a Change in Corporate Control as
described in Section 7), the amount the Executive shall be entitled to receive
from the Corporation shall be limited to his base salary accrued through the
date of termination, any accrued but unpaid vacation pay, plus any bonuses
earned but unpaid with respect to any fiscal years or other periods preceding
the termination date, and any nonforfeitable benefits payable to the Executive
under the terms of any deferred compensation, incentive or other benefit plans
of the Corporation. Also, if the Executive’s employment is voluntarily
terminated as set forth in this Section, all unvested or unearned Shares, as the
case may be, granted pursuant to the Special Award shall be forfeited.
          For purposes of this paragraph, a resignation by the Executive shall
not be deemed to be voluntary if the Executive is (1) assigned to a position
other than the Chairman and Chief Executive Officer of the Corporation during
the Term (other than for Cause or by reason of permanent disability),
(2) assigned duties materially inconsistent with such position, or (3) directed
to report to anyone other than the Corporation’s Board of Directors.

Page 6 of 13



--------------------------------------------------------------------------------



 



     7. EFFECT OF CHANGE IN CORPORATE CONTROL
          (a) In the event of a Change in Corporate Control, the vesting of any
stock options, restricted stock or other awards granted to the Executive under
any deferred compensation, incentive or other benefit plan maintained by the
Corporation, and the Shares granted pursuant to the Special Award, shall all be
accelerated and all such awards shall become immediately vested and payable in
full and, in the case of stock options, exercisable in full.
          (b) If, at any time during the period of twelve (12) consecutive
months following the occurrence of a Change in Corporate Control, and during the
Term of this Agreement, the Executive is involuntarily terminated (other than
for Cause) or elects to voluntarily resign his employment, the Executive shall
be entitled to receive, in lieu of the monthly payments described in Section
6(a) above, monthly severance payments for thirty-six (36) months. Each monthly
payment shall be equal to one-twelfth (1/12th) of the sum of (i) the Executive’s
annual base salary, as in effect at the time of the Change in Corporate Control,
and (ii) the greater of (A) the average of the annual bonuses paid to the
Executive for the last two (2) fiscal years of the Corporation ending prior to
the Change in Corporate Control or (B) a minimum bonus equal to one hundred
percent (100%) of the Executive’s annual base salary.
          (c) If the Executive is involuntarily terminated (other than for
Cause) or elects to voluntarily resign his employment within twelve (12) months
after a Change in Corporate Control, he may elect, by delivering written notice
to the Corporation within thirty (30) days following such termination of his
employment, to receive from the Corporation a lump sum severance payment in lieu
of the monthly payments described in the preceding paragraph. The amount of this
payment shall be equal to the present value of the monthly payments described in
the preceding paragraph. Such present value shall be calculated using a discount
rate equal to the interest rate on 90-day Treasury bills, as reported in the
Wall Street Journal (or similar publication) for the date the election is
received by the Corporation. The Corporation shall deliver the payment to the
Executive, in the form of a bank cashier’s check, within ten (10) business days
following the date on which the Corporation receives written notice of the
Executive’s election.
          In addition, if the Executive is involuntarily terminated (other than
for Cause) or elects to voluntarily resign his employment within twelve
(12) months after a Change in Corporate Control, he shall be entitled to
continued coverage at the Corporation’s expense under any life, health and
disability insurance programs maintained by the Corporation in which the
Executive participated at the time of his termination, which coverage shall be
continued until the expiration of the Term of the Agreement (but not less than
twelve (12) months) or until, if earlier, the date the Executive obtains
comparable coverage under benefit plans maintained by a new employer.
          (d) For purposes of this Agreement, a “Change in Corporate Control”
shall include any of the following events:
     (1) The acquisition in one or more transactions of more than twenty percent
(20%) of the Corporation’s outstanding Common Stock (or the equivalent in voting
power of any class or classes of securities of the Corporation entitled to vote
in elections of directors) by any corporation, or other person or group (within
the meaning of Section 14(d)(3) of the Securities Exchange Act of 1934, as
amended);

Page 7 of 13



--------------------------------------------------------------------------------



 



     (2) Any transfer or sale of substantially all of the assets of the
Corporation, or any merger or consolidation of the Corporation into or with
another corporation in which the Corporation is not the surviving entity, or any
merger or consolidation of the Corporation into or with another corporation in
which the Corporation is the surviving entity and, in connection with such
merger or consolidation, all or part of the outstanding shares of Common Stock
shall be changed into or exchanged for other stock or securities of the
Corporation or any other person, or cash, or any other property.
     (3) Any election of persons to the Board of Directors which causes a
majority of the Board of Directors to consist of persons other than “Continuing
Directors”. For this purpose, those persons who were members of the Board of
Directors on January 1, 2007, shall be “Continuing Directors.” Any person who is
nominated for election as a member of the Board after January 1, 2007, shall
also be considered a “Continuing Director” for this purpose if, and only if, his
or her nomination for election to the Board of Directors is approved or
recommended by a majority of the members of the Board (or of the relevant
Nominating Committee) and at least five (5) members of the Board are themselves
Continuing Directors at the time of such nomination; or
     (4) Any person, or group of persons, announces a tender offer for at least
twenty percent (20%) of the Corporation’s Common Stock.
          (e) Notwithstanding anything else in this Agreement, if any payment,
accelerated vesting or other benefit provided by the Corporation to the
Executive in connection with a Change in Corporate Control, whether paid or
payable pursuant to the terms of this Agreement or otherwise (a “Parachute
Payment”) is determined to be a parachute payment subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (the “Code”) or any other
tax having the same effect (such excise tax or other tax, together with any
interest and penalties incurred by the Executive with respect to such taxes, are
collectively referred to herein as the “Excise Tax”), the Corporation shall make
an additional payment (the “Gross-Up Payment”) to the Executive in an amount
such that the net amount of the Gross-Up Payment the Executive retains, after
payment by the Executive of all taxes imposed upon the Gross-Up Payment,
including, without limitation, the Excise Tax and any federal, state or local
income taxes (and any interest and penalties imposed with respect thereto) on
the Gross-Up Payment, will be equal to the Excise Tax liability imposed upon the
Executive with respect to all Parachute Payments (other than the Gross-Up
Payment).
          (f) If any dispute arises between the Corporation (or any successor)
and the Executive regarding Executive’s right to severance payments under
Section 6 or Section 7, the Executive shall be entitled to recover his attorneys
fees and costs incurred in connection with such dispute.

Page 8 of 13



--------------------------------------------------------------------------------



 



     8. DEATH
          If the Executive dies during the Term of this Agreement, the
Corporation shall pay to the Executive’s estate a lump sum payment equal to the
sum of the Executive’s base salary accrued through the date of death, any
accrued but unpaid vacation pay, plus any bonuses earned but unpaid with respect
to fiscal years or other periods preceding the date of death. In addition, the
Corporation shall pay to the Executive’s surviving spouse (or such other
beneficiary as the Executive may designate in writing) a lump sum payment equal
to the present value of a series of monthly payments for each month during the
remaining Term of the Agreement (but not less than twenty-four (24) months),
each in an amount equal to one-twelfth (1/12th) of the sum of (i) the
Executive’s annual base salary, as in effect on the date of death, and (ii) the
greater of (A) the average of the annual bonuses paid to the Executive for the
last two (2) fiscal years preceding the date of death or (B) a minimum bonus
equal to one hundred percent (100%) of the Executive’s annual base salary. Such
present value shall be calculated using a discount rate equal to the interest
rate on 90-day Treasury bills, as reported in the Wall Street Journal (or
similar publication) for the date of death. In addition, the death benefits
payable by reason of the Executive’s death under any retirement, deferred
compensation, life insurance or other employee benefit plan maintained by the
Corporation shall be paid to the beneficiary designated by the Executive, and
the stock options, restricted stock or other awards held by the Executive under
any deferred compensation, incentive or other benefit plan maintained by the
Corporation, including the Special Award, shall become fully vested, and, in the
case of stock options, exercisable in full, in accordance with the terms of the
applicable plan or plans.
     9. WITHHOLDING AND SECTION 409A COMPLIANCE
          The Corporation shall, to the extent permitted by law, have the right
to withhold and deduct from any payment hereunder any federal, state or local
taxes of any kind required by law to be withheld with respect to any such
payment.
          Notwithstanding anything in this Agreement to the contrary, to the
extent required to comply with Section 409A of the Code, any payment of deferred
compensation (within the meaning of Section 409A of the Code) hereunder on
account of the Executive’s separation from service (within the meaning of
Section 409A of the Code) shall not be paid before the date that is six months
after the date of the separation from service (or, if earlier, the Executive’s
death). Any payment(s), benefits and streams of payments and benefits to the
Executive which would have commenced during such six-month period shall commence
on the first day following the end of such period and the term over which any
stream of payments or benefits shall be made shall run from the delayed
commencement date for its full term such that the delayed commencement shall not
shorten the term over which any payments or benefits hereunder are provided. The
Executive and the Corporation will cooperate in good faith in making such
amendments to this Agreement, if any, as may be necessary or appropriate in
order for the payments and benefits to which the Executive is entitled hereunder
to comply with Section 409A of the Code.

Page 9 of 13



--------------------------------------------------------------------------------



 



     10. PROTECTION OF CONFIDENTIAL INFORMATION
          The Executive agrees that he will keep all confidential and
proprietary information of the Corporation or relating to its business
confidential, and that he will not (except with the Corporation’s prior written
consent), while in the employ of the Corporation or thereafter, disclose any
such confidential information to any person, firm, corporation, association or
other entity, other than in furtherance of his duties hereunder, and then only
to those with a “need to know.” The Executive shall not make use of any such
confidential information for his own purposes or for the benefit of any person,
firm, corporation, association or other entity (except the Corporation) under
any circumstances during or after the Term of his employment. The foregoing
shall not apply to any information which is already in the public domain, or is
generally disclosed by the Corporation or is otherwise in the public domain at
the time of disclosure.
          The Executive recognizes that because his work for the Corporation may
bring him into contact with confidential and proprietary information of the
Corporation, the restrictions of this Section 10 are required for the reasonable
protection of the Corporation and its investments and for the Corporation’s
reliance on and confidence in the Executive.
     11. COVENANT NOT TO COMPETE
          The Executive hereby agrees that he will not, either during the
employment Term or during the period of one (1) year from the time the
Executive’s employment under this Agreement is terminated by him voluntarily or
by the Corporation for Cause, engage in any business activities on behalf of any
enterprise which competes with the Corporation in the business of the passive
ownership of health care facilities, or passive investing in or lending to
health care-related enterprises. The Executive will be deemed to be engaged in
such competitive business activities if he participates in such a business
enterprise as an employee, officer, director, consultant, agent, partner,
proprietor, or other participant; provided that the ownership of no more than
two percent (2%) of the stock of a publicly traded corporation engaged in a
competitive business shall not be deemed to be engaging in competitive business
activities.
          The Executive agrees that he shall not, for a period of one year from
the time his employment under this Agreement ceases (for whatever reason), or,
if later, during any period in which he is receiving monthly severance payments
under Section 6 or Section 7 of this Agreement, solicit any employee or
full-time consultant of the Corporation for the purposes of hiring or retaining
such employee or consultant. For this purpose, the Executive shall be considered
to be receiving monthly severance payments under Section 6 or Section 7 of this
Agreement during any period for which he would have received such severance
payments had he not elected to receive a lump sum severance payment or had such
payments not been offset by compensation received from a successor employer.

Page 10 of 13



--------------------------------------------------------------------------------



 



     12. INJUNCTIVE RELIEF
          The Executive acknowledges and agrees that it would be difficult to
fully compensate the Corporation for damages resulting from the breach or
threatened breach of the covenants set forth in Sections 10 and 11 of this
Agreement and accordingly agrees that the Corporation shall be entitled to
temporary and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, to enforce such provisions in
any action or proceeding instituted in the United States District Court for the
Northern District of Ohio or in any court in the State of Ohio having subject
matter jurisdiction. This provision with respect to injunctive relief shall not,
however, diminish the Corporation’s right to claim and recover damages.
          It is expressly understood and agreed that although the parties
consider the restrictions contained in this Agreement to be reasonable, if a
court determines that the time or territory or any other restriction contained
in this Agreement is an unenforceable restriction on the activities of the
Executive, no such provision of this Agreement shall be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
extent as such court may judicially determine or indicate to be reasonable.
     13. NOTICES
          All notices or communications hereunder shall be in writing and sent
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows (or to such other address as such party may designate in
writing from time to time):

              If to the Corporation:
 
       
 
      Health Care REIT, Inc.
 
      One SeaGate, Suite 1500
 
      Toledo, OH 43604
 
      Attention: Erin C. Ibele, Senior Vice President- Administration and
 
                 Corporate Secretary
 
            If to the Executive:
 
       
 
      George L. Chapman
 
      2604 Riverview Dr.
 
      Maumee, OH 43537

The actual date of receipt, as shown by the receipt therefor, shall determine
the time at which notice was given.
     14. SEPARABILITY
          If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

Page 11 of 13



--------------------------------------------------------------------------------



 



     15. ASSIGNMENT
          This Agreement shall be binding upon and inure to the benefit of the
heirs and representatives of the Executive and the assigns and successors of the
Corporation, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Executive.
     16. ENTIRE AGREEMENT
          This Agreement represents the entire agreement of the parties and
shall supersede any and all previous contracts, arrangements or understandings
between the Corporation and the Executive. The Agreement may be amended at any
time by mutual written agreement of the parties hereto.
     17. GOVERNING LAW
          This Agreement shall be construed, interpreted, and governed in
accordance with the laws of the State of Ohio, other than the conflict of laws
provisions of such laws.

Page 12 of 13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed, and the Executive has hereunto set his hand, as of the day and year
first above written.

                  Attest:       HEALTH CARE REIT, INC.    
 
               
/s/ Erin C. Ibele
      By:    /s/ Raymond W. Braun  
 
Erin C. Ibele, Senior Vice President-
         
 
Raymond W. Braun, President    
Administration and Corporate Secretary
               

                  Witness:       EXECUTIVE:    
 
               
/s/ Erin C. Ibele
      /s/ George L. Chapman  
 
 
     
 
George L. Chapman    
 
               

Page 13 of 13